Handler, J.,
dissenting. The Court has ruled in this ease that a private citizen may be subjected to a police frisk solely upon the vague and unsubstantiated accusation of an anonymous telephone caller that at a particular location an unnamed person wearing certain clothing possessed a gun. In holding that a private citizen, in no other way the object of suspicion, may thus be subjected to this kind of intrusion upon his personal privacy, the Court has ventured well beyond the limitations recognized by the United States Supreme Court with respect to the power of police officers to frisk individuals under the Fourth Amendment. The result reached here is not supported by authority and projects a judicial rule which eliminates the long-standing requirement that police, before taking such action, must have a reasonable basis grounded in fact to suspect that the targeted individual is armed and dangerous. I must therefore dissent.
Preliminarily, it is entirely appropriate to assume that the source of information upon which the police action was taken was an anonymous telephone caller. The record shows that the police officers relied solely on a radio communication in making the “stop and frisk.” The State offered into evidence as a business record a Motor Patrol Log for that clay maintained by Patrolman Finn and his partner, Patrolman Comito, to establish that the officers were dispatched to a luncheonette on a “170”, a suspicious person classification. Finn was the only person, however, to testify for the *258State at the suppression hearing and the trial, and he had no independent knowledge of the source of the radio dispatch. Hence, the origin of the dispatcher’s information remains unknown and unproved.
According to Einn, he and Comito were on duty in a patrol ear when they received a radio communique from police headquarters reporting that a black individual wearing a black hat, black leather coat and checkered pants had a gun in his possession and was presently at Ray’s Luncheonette at 406 South Orange Avenue (sic: 407 South Orange Avenue). The patrolmen drove directly to the location and entered the luncheonette. Approximately fifteen patrons were in the luncheonette. Einn observed the juvenile seated at a booth conversing with three females. The juvenile was the onty individual in the luncheonette who fit the description provided in the radio message. Einn immediately approached him, and, after requesting the three females to leave the booth, told the juvenile to stand up and proceeded to frisk him, patting down the exterior of his clothes. Upon feeling an object which felt like a gun, Einn reached inside the juvenile’s pocket and found a revolver. H. B. was then arrested.
In sustaining the frisk and seizure on these sparse facts, the majority conceives that it has fashioned a rule which satisfies “ * * * the need for a realistic state approach to the dangers presented by the modern proliferation of hand guns in the possession of millions of citizens including, of course, many violent criminals.” Ante at 245. The Court relies upon Terry v. Ohio, 392 U. S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968) for primary support. That case recognized the right of a police officer to engage in a stop and frisk based upon less than probable cause to arrest in order to neutralize a dangerous situation incident to an investigation. In recognizing this power, the Supreme Court was mindful of the prevalence of violent crime and the inordinate risks to. which police officers are daily exposed. It was made very clear in Terry, however, that a stop and frisk for weapons *259is not a “minor inconvenience and petty indignity” but a search clearly within the meaning of the Eourth Amendment. Id. at 16-17, 88 S. Ct. at 1877, 20 L. Ed. 2d at 902-903. The Court showed great circumspection, therefore, in requiring, as a precondition to the exercise of such power, that there be sufficient concrete facts for a police officer to suspect that the situation was dangerous. To justify the intrusion, “ * * * the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion.” (footnote omitted). Id. at 21, 88 S. Ct. at 1880, 20 L. Ed. 2d at 906.
In failing to appreciate this aspect of Terry, the majority has miscalculated its authoritative sweep. Unlike the case sub judice, in Terry the police officers directly observed conduct which gave rise to a reasonable suspicion that defendants posed a danger. In this vein, it is well to note that in State v. Dilley, 49 N. J. 460 (1967), mentioned by the majority, Ante at 251, the policemen had also observed “highly suspicious activities” which took place at 3 :00 a.m. in a high-crime area. In contrast, the present case does not involve any aberrant behavior on the part of the juvenile.. There was simply nothing untoward observed by the police-officers with respect to H. B.’s demeanor or conduct when they came upon him that would prompt a reasonable suspicion that he was hostile or dangerous.
In light of this signal difference from Terry — the absence of any suspici-ous behavior by H. B. — attention must-be directed to Adams v. Williams, 407 U. S. 143, 92 S. Ct. 1921, 32 L. Ed. 2d 612 (1972), the first Supreme Court case to uphold a stop and frisk precipitated by an informant’s tip. In that case, the stop and frisk occurred at approximately 2:15 A.ii. in a high-crime area. The informant was known to the police officer and had supplied information in the past. The tip was apparently given at the scene as a result of direct observations, the informant having told the police officer .that a person was in a car nearby with narcotics *260in his possession and a gun at his waist. There was, in addition, possible furtive or uncooperative conduct by the suspect because when the policeman approached the car, tapped on the window and asked him to get out, defendant did not comply but instead lowered the window, which, the Court thought, increased the threat from a gun. Instantly, the policeman reached into the car and removed a gun from defendant’s waistband, though no gun was visible until it was seized.
The stop and frisk in Adams was upheld because the information received from the informant was buttressed by sufficient indicia of reliability and, together with what occurred at the scene, became an adequate basis for the police action taken. Moreover, Adams suggests very strongly that the personal reliability or accountability of the informant remains an important ingredient in the total factual picture presented to the police as a prelude to a stop and frisk. It is undoubtedly this 'reason which prompted the Supreme Court to observe that, “[t]his is a stronger case than obtains in the case of an anonymous telephone tip.” id. at 146, 92 S. Ct. at 1923, 32 L. Ed. 2d at 617.
In sharp contrast, the majority eliminates effectively “informer reliability” as a requisite in determining whether the police have reasonable grounds to conduct a stop and frisk. Unlike Adams, there is absent here, obviously, any basis for concluding that the anonymous telephone caller, as an individual, was a person who could be trusted to give accurate or credible information of criminal activity, since he was not known to the police. There was no other circumstance suggesting that the anonymous caller was an ordinary private citizen who assumedly woidd act out of a sense of concerned duty and for that reason could be trusted. State v. Lakomy, 126 N. J. Super. 430, 435 (App. Div. 1974); State v. Canola, 135 N. J. Super. 224, 229-230 (App. Div.), certif. den. 69 N. J. 82 (1975); State v. Kurland, 130 N. J. Super. 110, 114-115 (App. Div. 1974); see People v. Duren, *2619 Cal. 3d 218, 107 Cal. Rptr. 157, 507 P. 2d 1365 (Sup. Ct. 1973). In addition, the tipster in our case was not at the scene when the police arrived or did not show himself, if he was present. The invisible, absent informant was in no way accountable nor could he be made personally responsible for false or misleading information. Adams v. Williams, supra; State v. Lakomy, supra; see People v. Green, 35 N. Y. 2d 193, 360 N. 7. S. 2d 243, 318 N. E. 2d 464 (Ct. App. 1974).
The majority opinion states that “* * * the description [contained in the anonymous ‘tip’] of H. B.’s person and clothing was found to be precisely accurate * * *” and further that no one else on the scene was similarly dressed or met the description. Ante at 248. The Court considers the “accuracy of the informer’s description” to constitute “some verification factor”, citing Draper v. United States, 358 U. S. 307, 79 S. Ct. 329, 3 L. Ed. 2d 327 (1959). Ante at 249.
The confirmation of the informant’s tip is greatly exaggerated by the majority. There was no precision in the description of the individual. A person is hardly described at all, let alone “precisely”, when he is referred to as a black individual. There was nothing exceptional about the clothing. The informant did not relate, for example, the color of the inside lining of the person’s coat or that he had a key ring on his belt, something that would not only serve to pinpoint and identify the suspect but would indicate as well that the informant had been in close proximity to the suspect and might well have been in a position to observe a weapon in his possession. Cf. People v. Walker, 64 Mich. App. 138, 235 N. W. 2d 85, 88, 89 (Ct. App. 1975).
Draper v. United States, supra, a search and seizure case, is distinguishable. There the details given by the informant were set forth with considerable specificity, including the prediction of an event. Moreover, it was an important fact that the information acted upon by the law enforcement authorities was provided by a reliable and known informant. Thus, the wealth of detail and the occurrence of the predicted event, *262together with the reliability of the source of the information, constituted in their totality a sufficient basis for believing that the information of criminal activity was trustworthy and believable. State v. Hannah, 125 N. J. Super. 290 (App. Div. 1973), certif. den. 64 N. J. 499 (1974); see State v. D’Orsi, 113 N. J. Super. 527 (App. Div.), certif. den. 58 N. J. 335 (1971); United States v. Mendoza, 547 F. 2d 952 (5 Cir.), cert. den. 431 U. S. 956, 97 S. Ct. 2679, 53 L. Ed. 2d 273 (1977).
It may be that the so-called “verification factor” can be diluted where there is involved only reasonable suspicion as a basis for a stop and frisk rather than probable cause necessary for a “full blown” search and seizure. Nevertheless, where the only information that is susceptible of corroboration is a vague, physical description of an unnamed and unidentified individual, this alone cannot trigger a stop and frisk. People v. Stewart, 41 N. Y. 2d 65, 390 N. Y. S. 2d 870, 359 N. E. 2d 379 (Ct. App. 1976); People v. La Pene, 40 N. Y. 2d 210, 386 N. Y. S. 2d 375, 352 N. E. 2d 562 (Ct. App. 1976). Descriptive information should be fairly detailed, specific and extensive in order for its corroboration to generate the belief that it is reliable, not only with respect to the identification of the suspect but that he is criminally dangerous. Especially must this be so where there is absolutely no basis for knowing or even surmising that the informant himself is a trustworthy person and there is no other circumstance to impel an independent and reasonable suspicion that the situation is perilous, such as observable, troubling actions by the suspect.
A further ground in support of the Court’s conclusion is said to be the “concept of exigency.” Ante at 251. Warden v. Hayden, 387 U. S. 294, 89 S. Ct. 1642, 18 L. Ed. 2d 782 (1967), a “hot pursuit” case, is cited. The exigency in that case consisted of the lack of opportunity for the police to secure a warrant for a search. But, unlike here, the police were acting directly upon the eye witness accounts given to them in person by individuals who had observed an armed *263robbery in progress and had seen the felon flee to a particular address. This understanding of exigency has no relation whatsoever to the circumstances presented by this case.
The majority’s endorsement of People v. Taggart, 20 N. Y. 3d 335, 283 N. Y. S. 2d 1, 229 N. E. 2d 581, appeal dismissed, 393 U. S. 667, 88 S. Ct. 2317, 20 L. Ed. 2d 1360 (1968), is misguided. Taggart is a pre-Terry case which cannot be squared with Adams ¶. Williams, supra. Its cogency, moreover, is severely undercut by the recent cases, People v. La Pene, supra and People v. Wynn, 54 A. D. 3d 366, 388 N. Y. S. 2d 922 (App. Div. 1976), which the majority here discounts as “of no aid to appellant”, (Ante at 350, and People v. Stewart, supra, and People v. McLaurin, 56 A. D. 2d 80, 393 N. Y. S. 2d 1 (App. Div. 1977).
The majority seems to feel that these recent New York cases are different from ours because, for example, in La Pene the anonymous information was “‘* * * couched in vague and general terms’ (black man in red shirt) * * *” and defendant “fit this description”; and in Wynn the information was “* * * ambiguous, concerning a man walking on the street ‘possibly armed with a gun * * Ante at 350. This attempted distinction, however, is artificial. In La Pene, the court characterized the description as unspecific and insufficient and ruled that this information, as well as the observations of the officers which .failed to reveal any suggestive criminal activity, did not justify a reasonable suspicion that defendant unlawfully possessed a concealed handgun. Wynn is a comparable decision.
The demise of Taggart in its own jurisdiction is further underscored by Stewart and McLaurin. In Stewart, police officers engaged in a stop and frisk based solely upon a radio message that a male “with a gun”, described as a Negro wearing a long green coat, was at a particular location. In suppressing the evidence, the court relied specifically on La Pene, which, according to the unanimous Stewart court, established the proposition that “* * * an anonymous phone tip giving a general description and location of a ‘man *264with a gun’ * * * will not of itself constitute reasonable suspicion thereby warranting a stop and frisk of anyone who happens to fit that description." (citations omitted). Stewart, supra, 41 N. Y. 2d at 69, 390 N. Y. S. 2d at 873, 359 N. E. 2d at 382. Compare Stewart with People v. Williams, 41 N. Y. 2d 65, 390 N. Y. S. 2d 870, 359 N. E. 2d 379 (Ct. App. 1976) (companion case) .(suspect was actually named by the anonymous informant and was known to the police officer). McLaurin follows specifically La Pene and Steivart.
These cases, La Pene, Wynn, Stewart and McLaurin, like the one under consideration, each involved an anonymous informant, whose personal trustworthiness and veracity, actual or assumed, in no way could be depended upon. The descriptions of the alleged culprits consisted simply of a few generalized physical characteristics, not so extensive, unique or detailed that their corroboration would justify a belief that the information, including particularly the ultimate accusation of the possession of a weapon, was more likely than not to be true. And in none of these situations, including the one presented to us, did the suspect do anything witnessed by the police officers to suggest the likelihood of an aggressive criminal act.
In its reliance upon Taggart, the majority reiterates the statement in that decision to the effect that police would be derelict to ignore even anonymous telephone information of undetermined reliability in investigating and frisking a suspect. Ante at 250. But it is not a complete answer on a motion to suppress evidence as seized in violation of the Eourth Amendment to assert that a police officer patrolling the streets must react promptly to a radio dispatch involving a suspicious person. Common sense, practicality and good judgment require an officer to respond swiftly to orders from headquarters and not delay taking effective investigatory and needed preventive measures. The concern from a constitutional vantage point, however, is not so much whether the officer on the scene is acting sensibly in the situation confronting him, but whether the State, through its law en*265forcement machinery, under the totality of circumstances presented to it, has acted reasonably in authorizing the police action, be it a search and seizure or a stop and frisk of a citizen.
Although an individual policeman may rely on the strength of a radio bulletin, the radio dispatch cannot be used to shield police action from constitutional challenge. An otherwise invalid Fourth Amendment intrusion upon an individual cannot be cleansed merely by radioing a policeman on patrol to accomplish what the dispatcher or desk officer on the information available to him could not do directly. Whiteley v. Warden, 401 U. S. 560, 568, 91 S. Ct. 1031, 1037, 28 L. Ed. 2d 306, 313 (1971). The police action must be assessed for reasonableness in constitutional terms by reference to the sum total of the information and knowledge available to the police collectively and not by the isolated or selective consideration of only a part of the total composite bearing upon the existence of reasonable suspicion or probable cause, as the case may be. Id.; People v. La Pene, supra; United States v. Robinson, 536 P. 2d 1298 (9 Cir. 1976).
It does not appear that the result reached in this case can claim support in any other jurisdiction. In the District of Columbia, for example, courts have gone quite far to sustain seizures resulting from a stop and frisk based upon information of questionable or attenuated reliability. Still, these stop and frisk cases have usually involved an unidentified informant who had no apparent motive to lie and who related the information to the police officer in person under circumstances indicating that he himself had observed the particular suspect. E. g., United States v. Walker, 294 A. 2d 376 (D. C. App. 1972), cert. den. 414 U. S. 1007, 94 S. Ct. 368, 38 L. Ed. 2d 245 (1973); District of Columbia v. M.E.H., 312 A. 2d 561 (D. C. App. 1973) ,(en banc); Gaskins v. United States, 262 A. 2d 810 (D. C. App. 1970); United States v. Frye, 271 A. 2d 788, 790 (D. C. App. 1970) (albeit citing People v. Taggart, supra); see, Galloway v. United States, 326 A. 2d 803 (D. C. App. 1974), cert. den. *266421 U. S. 979, 95 S. Ct. 1981, 44 L. Ed. 2d 471 (1975) (probable cause for search and seizure). The approach reflected in these decisions is not dissimilar to State v. Lakomy, supra, whicb recognized that information reported in person by a private citizen relative to the possession of a dangerous weapon could serve as an adequate basis for police engaging in a stop and frisk incidental to their investigation of the complaint.
Other jurisdictions which have considered the issue of the adequacy of a tip as to the possession of a dangerous weapon from either an anonymous telephone caller or an unidentified informant have ruled a stop and frisk based on that alone would not be justified. E. g., Price v. State, 37 Md. App. 248 (Ct. Spec. App. 1977). Commonwealth v. Cruse, 236 Pa. Super. 85, 344 A. 2d 532 (Super. Ct. 1975); Jackson v. State, 157 Ind. App. 662, 301 N. E. 2d 370 (1973); see Ballou v. Commonwealth, 403 F. 2d 982 (1 Cir.), cert. den. 394 U. S. 909, 89 S. Ct. 1024, 22 L. Ed. 2d 222 (1969). And some courts have recognized that while an anonymous tip might call for an investigation and a "stop”, in the absence of added factors it would not justify a "frisk” of the individual. People v. Lopez, 52 Cal. App. 3d 263, 123 Cal. Rptr. 855 (Dist. Ct. App. 1975); People v. Jeffries, 39 Mich. App. 506, 197 N. W. 2d 903 (Ct. App. 1972) (defendant was not frisked until after the police asked him to identify himself and inquired about the gun which he admitted possessing); compare State v. Hobson, 95 Idaho 920, 523 P. 2d 523 (Sup. Ct. 1974).
The majority pays homage to the standard of reasonableness expressed in State v. Dilley, supra. That case upheld the right of a police officer "* * * to stop persons on the street for summary inquiry where * * * the circumstances are * * * highly suspicious.” Dilley, supra, 49 N. J. at 464. As to a frisk, the majority recognized "* * * the right to frisk when the situation urgently points to the need of such action for the officer’s self-protection.” (citations omitted). Id. at 468.
*267In re State in Interest of D. S., 63 N. J. 541, rev’g on dissenting opinion below, 135 N. J. Super. 378 (App. Div. 1973) also recognizes that in order for highly suspicions circumstances to justify the frisk of an individual such circumstances must include aggravating elements posing a real threat of danger. Cf. State v. Sheffield, 62 N. J. 441, cert. den. 414 U. S. 876, 94 S. Ct. 83, 38 L. Ed. 2d 121 (1973). Several cases properly reflect this understanding that a frisk requires the added element of immediate danger. E. g., State v. Lakomy, supra, 126 N. J. Super, at 433 (“* * * aggravated circumstances presenting the strong possibility of some physical danger * * *”); State v. D’Orsi, supra, 113 N. J. Super, at 530 (“reasonable cause to believe” that the suspect is armed); State v. Kennedy, 134 N. J. Super. 454, 459 (App. Div. 1975) (“ * * * reasonable cause to believe that his safety was endangered * * * ”).
The majority comments upon the “volatile mixture” of weapons and violence which poses a danger to society and “ * * * a particular threat to the uniformed law enforcement community which is so frequently its target”, characterizing this as an “astounding situation” relevant to the constitutionality of the police conduct. Ante at 346. Clearly, such notions, unrooted to particular facts in a given situation, cannot foment a reasonable and fair suspicion that a specific person, here the juvenile, H. B., was likely to be armed and dangerous. Cf. In re State in the Interest of D. S., supra. Not only is there no evidence in the record which portrays H. B. as armed and dangerous, there is none to indicate that the luncheonette in which H. B. was arrested was known to be connected with criminal activity. Compare id. (tavern known as a site for narcotics traffic).
The majority gives its sweeping generalizations as to guns and crime a pseudo-application to this case by saying that “[t]he danger is particularly acute in an urban community such as the City of Newark, where this case arose,” Ante at 346 and, • referring to crime statistics, that “New Jersey, *268highly congested with its share of crime and its causes, is no stranger to this national malady.” Ante at 246.
The Court’s distress and anxiety are understandable. Crime statistics, however, cannot serve to prove in a given case that an individual is the embodiment of that noxious evolution or personifies current crime data. A founded and solid feeling that a person is an armed criminal cannot be predicated simply upon the proposition that crime is rampant in densely populated states and congested cities. Rather it must emanate from specific and articulable facts pointing a straight finger of suspicion at the individual.
It is fundamental that police may proceed forcefully against citizens, to subject them to stop and frisk actions, only upon reliable information or observable conduct sufficient, together or independently, to generate a reasonable suspicion of hostile criminality. Where, as here, intrusive police action is countenanced without such foundations and rationalized only upon an apprehension of crime in general, then every citizen, regardless of personal circumstances, becomes a convenient object of distrust and wariness, a handy target of the police. Such an approach may indeed reduce lawlessness, thwart violence and increase security. But it will accomplish that at the expense of countless numbers of law abiding and blameless people, who will be exposed needlessly to intrusive harassment and the consequent diminution of their personal freedom and individual dignity. We have not, in my view, reached a pass of such critical proportions, demanding these extreme and extraordinary police measures. I would not sanction the abridgement of the Fourth Amendment in the central ward of Newark more readily than anywhere else. This, I believe, the majority has condoned and I must dissent from its holding and reasoning.
Justice P ashman and Justice Clifford join in this opinion.